Citation Nr: 0109926	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-06 941	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date prior to September 30, 1999, 
for reinstatement of Dependency and Indemnity Compensation 
(DIC) as the surviving spouse of the veteran.



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 until he 
was killed in action on November [redacted], 1944.  The appellant is 
the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1. The appellant and the veteran were married in November 
1941 and they remained married until the veteran's death 
in November 1944.

2. The appellant received DIC benefits until she remarried in 
July 1946; she divorced and was remarried on one other 
occasion; her last marriage was terminated by her 
husband's death in November 1988.

3. While the appellant was potentially entitled to 
reinstatement of DIC benefits as of the death of her 
husband in November 1988, she did not apply for 
reinstatement of DIC benefits prior to enactment of the 
Omnibus Budget Reconciliation Act of 1990 which precluded 
reinstatement of DIC benefits for a person such as the 
appellant whose claim for reinstatement was not filed 
before November 1, 1990.

4. The Veterans' Benefits Program Act of 1991 stipulated that 
the rescission of VA's authority to reinstate DIC benefits 
did not apply to any individual who on October 31, 1990, 
was a surviving spouse with the meaning of VA law.

5. On September 30, 1999, the RO received the appellant's 
claim for reinstatement of DIC benefits.


CONCLUSION OF LAW

The criteria for reinstatement of DIC benefits effective from 
September 30, 1998, are met.  38 U.S.C.A. §§ 1311, 5110 (West 
1991); 38 C.F.R. §§ 3.55, 3.114(a), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The law, 
rather than the evidence, is dispositive in this case.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).

Factual Background.  The appellant is the surviving spouse of 
the veteran, who died in November 1944 from wounds received 
in combat in France.  Following the veteran's death, the 
appellant became entitled to DIC benefits.  These benefits 
were terminated upon the appellant's remarriage in July 1946.  
The appellant's second marriage was terminated by divorce in 
February 1964.  She remarried in August 1964.

On September 30, 1999, the RO received the appellant's claim 
for reinstatement of her DIC benefits, based upon her status 
as the surviving spouse of the veteran (her first husband).  
This document reflects that the appellant's third marriage 
was terminated in November 1988 due to the death of her 
husband.  The death of the appellant's third husband is 
confirmed by a Certificate of Death which is contained in the 
claims file.

In January 2000, the appellant was notified that her claim 
for reinstatement of DIC benefits had been granted and her 
monthly DIC payment would begin October 1, 1999.  

The appellant disagrees with the effective date of the 
reinstatement of her DIC benefits.  Specifically, in her 
February 2000 notice of disagreement, she provided the 
following statement: 

My friend ... and I both lost husbands in World War 
II.  We both filed claims at the same time 
(September 1999), but she received a payment that 
was retroactive from October 1998.  ...  I don't 
understand why her claim would be handled 
differently than mine.  My claim only went back to 
October 1999.  

The appellant further stated that she spoke with an 
individual at the RO who informed her that her claim should 
have been retroactive from October 1998 and he recommended 
that she request that her claim be reopened.

In a statement of the case dated in February 2000, the RO 
informed the appellant that since her basic entitlement to 
DIC benefits was re-established by the death of her husband 
in 1988, and her claim was not received within one year 
following the death of her third husband, entitlement to 
benefits was established effective the date of receipt of 
claim, i.e., September 30, 1999.  It was noted that her 
eligibility was re-established as of the death of her third 
husband in November 1988, and not because of a change of law 
or VA issue.  Thus, DIC was not awarded pursuant to a 
liberalizing law or VA issue and there was no 
eligibility/entitlement to the one year retroactive 
provisions of 38 C.F.R. § 3.114.

In her March 2000 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant stated the following:

There were two of us that applied for DIC benefits 
at the same time.  She was awarded one year prior 
to reopening our claim.  I feel like I should have 
the same benefit.


Pertinent Law and Regulations.  The law and regulations 
provide that VA shall pay DIC benefits to the surviving 
spouse, children, and parents of a veteran who died on active 
duty.  38 U.S.C.A. §§ 1301, 1310 (West 1991); 38 C.F.R. § 3.5 
(2000).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31) (West 1991); 38 C.F.R. § 3.50 (c) (2000).

Prior to 1970, a veteran's widow who remarried lost all VA 
benefits.  See Lyman v. Brown, 3 Vet. App. 94 (1993)  In 
1970, Congress amended section 103 of title 38, United States 
Code, so that "the remarriage of a widow of a veteran shall 
not bar the furnishing of benefits to her as the widow of the 
veteran if the remarriage has been terminated by death or has 
been dissolved by . . . divorce. . . ."  Pub. L. No. 91-376, 
§ 4, 84 Stat. 787, 789 (1970); 38 U.S.C.A. § 103(d).  At the 
same time, Congress amended section 3010 [now section 5110] 
of title 38, United States Code, by adding subsection (l) 
which stated, "The effective date of an award of benefits to 
a widow based upon termination of a remarriage by death or 
divorce shall be the date of death or the date the judicial 
decree or divorce becomes final, if an application therefor 
is received within one year from such termination."  Pub.L. 
No. 91-376, § 7, 84 Stat. 787, 790 (1970); 38 U.S.C.A. § 
5110(l).  The amendments took effect on January 1, 1971.  
Pub.L. No. 91-376, § 7, 84 Stat. 787, 790 (1970).

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  These provisions were amended 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create 
a permanent bar to reinstatement of VA death benefits for 
those surviving spouses whose disqualifying relationship had 
been terminated and whose claim for reinstatement of benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of VA death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated prior to November 1, 1990.  See Section 502 
of the Veterans' Benefits Programs Improvement Act of 1991, 
Public Law 102-86.

Thereafter, on June 9, 1998, Section 8207 of HR 2400 (Public 
Law 105-178) was signed.  This bill added a new subsection 
(e) to 38 U.S.C. § 1311, which provides that remarriage shall 
not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment.  In 
effect, this provision reinstates the pre-1990 rules for 
reinstatement of eligibility for DIC benefits.

When an application for DIC benefits is received within one 
year of the date of death, the effective date of an award of 
DIC shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(c) (2000).  Section 5110(a) of title 38, United 
States Code, provides:  "Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim . . . of . . . [DIC] . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
Section 5110(g) of title 38, United States Code, 
"specifically" provides: 

Subject to the provisions of section 5101 
of this title, where . . . [DIC] . . . is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier. 

38 U.S.C. § 5110(g); see 38 C.F.R. § 3.114(a).  Thus, section 
5110(g) constitutes a specific exception to the section 
5110(a) stricture that an effective date of a DIC award 
"shall not be earlier than the date of receipt of application 
therefor."  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  In order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. §§ 
3.114(a), 3.400(p); see also 38 U.S.C.A. § 5110(g) (West 
1991).

The actual payment of benefits based on an original or 
reopened claim begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2000).

Analysis.  In summary, the appellant was awarded DIC benefits 
as the unremarried widow of the veteran from 1944 until she 
remarried in 1946.  The appellant's second marriage was 
terminated by divorce in February 1964, but she remarried for 
a third time in August 1964.

The claims file reflects that the appellant's last marriage 
ended upon the death of her third husband in November 1988.  
Under pertinent regulations in effect at the time of the 
death of her third husband, the appellant became eligible for 
reinstatement of VA death benefits, pending a claim for such 
benefits.  However, the appellant did not file a claim at the 
time of her third husband's death and, by the Omnibus Budget 
Reconciliation Act of 1990, she was permanently barred from 
having her VA death benefits reinstated.  Thereafter, by 
amendment in 1991, this bar was lifted for those surviving 
spouses whose disqualifying remarriages were terminated prior 
to November 1, 1990, and the appellant was once again 
eligible to have her VA death benefits reinstated due to this 
liberalizing legislation.  The evidence further demonstrates 
that the appellant did not remarry after the death of her 
third husband in 1988; thus, she remained eligible for the 
liberalized benefit continuously from the date of the 
liberalizing legislation in 1991, to September 1999, the date 
of her claim.  38 C.F.R. § 3.114(a).

Thus, the appellant's was potentially entitled for 
reinstatement of DIC benefits with the death of her third 
husband in November 1988.  However, she did not apply for 
reinstatement of DIC benefits prior to November 1, 1990, when 
the law was amended to create a bar to reinstatement of VA 
death benefits for a surviving spouse such as the appellant.  
This statutory bar was amended to allow reinstatement of VA 
death benefits for a surviving spouse such as the appellant 
whose disqualifying remarriage had terminated prior to 
November 1, 1990.  Although the appellant became eligible for 
reinstatement of her VA death benefits in 1991, her claim for 
reinstatement of such benefits was not received at the RO 
until September 1999.  Accordingly, inasmuch as her claim was 
filed more than one year after the effective date of the 
liberalizing law, pertinent regulations permit an effective 
date of no more than one year prior to the date of her claim.  
38 C.F.R. § 3.114.  The RO has denied the appellant's claim 
for an earlier effective date pursuant to 38 C.F.R. § 3.114 
on the grounds that her eligibility for DIC was re-
established in November 1988 with the death of her third 
husband, not because of a liberalizing law or VA issue.  
However, the Board holds that DIC benefits based upon the 
appellant September 1999 application were awarded pursuant to 
the liberalizing provisions of the Veterans' Benefits 
Programs Improvement Act of 1991.  It was the liberalizing 
provisions of this Act that first permitted reinstatement of 
DIC benefits after the Omnibus Budget Reconciliation Act of 
1990 created a bar to reinstatement of DIC benefits for a 
surviving spouse such as the appellant.

Upon consideration of the foregoing, the Board finds that the 
provisions of 38 C.F.R. § 3.114(a) are applicable and that an 
effective date of one year prior to the date of the 
appellant's claim is warranted.  Accordingly, the correct 
effective date for the appellant's reinstatement of DIC 
benefits is September 30, 1998, and the actual payment of 
such benefits can be no earlier than October 1, 1998, the 
first day of the calendar month following the month in which 
the award became effective.  38 C.F.R. §§ 3.31.


ORDER

An effective date of September 30, 1998, is granted for the 
reinstatement of DIC as the surviving spouse of the veteran, 
subject to the law and regulation governing the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

